Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Upstream and Downstream” in claims 2-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, and 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-3, and 5 recites in paragraph “the power generation device starts………….at a predetermined speed”. The subject matter is not supported in the written description where specification does not describe “the power device starts……… at predetermined speed”.

Claims 4, and 6-8 recites “a delivery position being a position at a downstream side from the adjustment position and for delivering the article on the belt conveyor”. The subject matter is not supported in the written description where specification does not describe a delivery position being a position at a downstream side from the adjustment position and for delivering the article on the belt conveyor.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim-1 recites “generating electric power by traveling of the traveling carriage” which render the claim indefinite. It is unclear how generating electric power by traveling of the traveling carriage occurs. Clarification is required.
Claims 1-8 are unclear with subject matter as English wording is obscure. Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Attilio (EP 1216938).
Regarding claim-1, Attilio discloses a sorting facility (Abstract, Fig.1) sorting an article (items) by a belt conveyor (conveying belt 6, Fig.1) provided on a traveling carriage (trolley 1, Fig.1) traveling along a conveyance path (Fixed path 2, Fig.1-1A, and also check [0006]), 
wherein a plurality of the traveling carriages (trolley 1) travel on the conveyance path (Fig.1A) (Abstract, [0006], [0035]), 
each of the plurality of the traveling carriages (trolley 1) is provided with a power generation device generating electric power by traveling of the traveling carriage (The electrical power is brought on-board the trolley by a system of busways running along the sorting path together with the busway sections, [0015] and also check [0013], [0019]), 
the belt conveyor (conveying belt 6) provided on each of the plurality of the traveling carriages (trolley 1) is driven in a driving position provided in a predetermined position on the conveyance path by the electric power generated by the power generation device (motor 9, Fig.1) 
the power generation device (motor 9) provided in each of the plurality of the traveling carriages (trolley 1) starts generation of electric power necessary to drive the belt conveyor (conveying belt 6) in order from the power generation device provided in the traveling carriage scheduled to pass the driving position first after the plurality of the traveling carriages are actuated and traveling speeds of the plurality of the traveling carriages are kept constant at a predetermined speed (The electric motors actuating the belts are activated during the loading phase of the objects, to ensure their precise positioning both at the moment of their unloading as well as for the precise routing of the objects to their appropriate destination, and the controlling of these sorting units is entrusted to a programmable controller (OLC, PC etc.), based on known technologies, [0008], and also check [0031]).

Regarding claim-2, Attilio discloses wherein the power generation device (motor 9, Fig.1) starts generation of the electric power necessary to drive the belt conveyor (conveying belt 6, Fig.1) by the traveling carriage (trolley 1, Fig.1) provided with the power generation device traveling to a position at an upstream side from the driving position after the plurality of the 

Regarding claims 3 and 5, Attilio discloses wherein a ground side communication device communicable with the power generation device (motor 9, Fig.1) is provided in a position at an upstream side from the driving position (Each trolley is provided with an on-board electronic unit, capable of controlling the electric motor activating the trolley's conveying belt, 0003; The electric motors actuating the belts are activated during the loading phase of the objects, to ensure their precise positioning both at the moment of their unloading as well as for the precise routing of the objects to their appropriate destination, and the controlling of these sorting units is entrusted to a programmable controller (OLC, PC etc.), based on known technologies [0008]; The controller of the motor 9 integrated in the on-board electronic circuit 11 will, after discriminating between the frequencies f1 and f2 while using an appropriate band selecting filter, emit a signal 23 consisting of square positioning waves on the axis corresponding to the signals 22, with an appropriate extension and signal depending on the frequencies f1 and f2, so as to perform the unloading operation on one or the other side of the trolley. As a result of the above, the conveying belt moves forward in the sense determined by the signal emitted, and the velocity profile is represented by the diagram 24, [0050]; and also check [0031], [0056], [0065]) and 


Regarding claims 4, and 6-8, Attilio discloses wherein the driving position is any of a loading position for loading an article onto the belt conveyor (conveying belt 6, Fig.1), an adjustment position being a position at a downstream side from the loading position and for adjusting a placement location of the article on the belt conveyor (conveying belt 6), and a delivery position being a position at a downstream side from the adjustment position and for delivering the article on the belt conveyor (The electric motors actuating the belts are activated during the loading phase of the objects, to ensure their precise positioning both at the moment of their unloading as well as for the precise routing of the objects to their appropriate destination, and the controlling of these sorting units is entrusted to a programmable controller (OLC, PC etc.), based on known technologies, [0008]).

Claims 1-8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenzo (WO 2011107815). 
Regarding claim-1, Lorenzo discloses a sorting facility (Abstract, Fig.1) sorting an article (items) by a belt conveyor (orthogonal belt conveyor 6, Fig.2) provided on a traveling carriage (cross belt sorter, Fig.2) traveling along a conveyance path (Fig.1-2) 
wherein a plurality of the traveling carriages (cross belt sorter, Fig.2) travel on the conveyance path (Fig.1-2) (A "cross belt" sorter or sorting machine is composed of a plurality of carriages which are coupled to form a continuous train that moves along a circular track, Pg.1 line4-6),
each of the plurality of the traveling carriages (cross belt sorter) is provided with a power generation device generating electric power by traveling of the traveling carriage (As in the previous solution, electric energy is provided on board by alternators that are driven by wheels which take mechanical power from the sorter carriage motion. But the new solution gives the possibility of taking full advantage of small and unregulated electrical power contributions coming from hundreds of sorter wheels, summing them into a common power distribution system that supplies all the power requested by the motors on board. Many support wheels of the sorter (Ref 1 of Figure 2) are substituted by special wheels that are able to generate electrical power (Fig 3), Pg.6 line14-24)
the belt conveyor (orthogonal belt conveyor 6) provided on each of the plurality of the traveling carriages (cross belt sorter) is driven in a driving position provided in a predetermined position on the conveyance path by the electric power generated by the power generation device (DC motor 8, Fig.2) (Every carriage is provided with an orthogonal conveyor belt that is activated for loading the item onto the belt and for unloading it at its destination. The Figure 1 
the power generation device (DC motor 8) provided in each of the plurality of the traveling carriages (cross belt sorter) starts generation of electric power necessary to drive the belt conveyor (orthogonal belt conveyor 6) in order from the power generation device provided in the traveling carriage scheduled to pass the driving position first after the plurality of the traveling carriages are actuated and traveling speeds of the plurality of the traveling carriages are kept constant at a predetermined speed (As in the previous solution, electric energy is provided on board by alternators that are driven by wheels which take mechanical power from the sorter carriage motion. But the new solution gives the possibility of taking full advantage of small and unregulated electrical power contributions coming from hundreds of sorter wheels, summing them into a common power distribution system that supplies all the power requested by the motors on board. Many support wheels of the sorter (Ref 1 of Figure 2) are substituted by special wheels that are able to generate electrical power (Fig 3), Pg.6 line14-24; This new concept allows for simple, low cost and robust solutions to supply the sorter motors on board: the solution does not require energy accumulation, neither converters to increase the voltage value, nor regulator device to enable the parallel operation. Besides the cross belt sorters, the solution is applicable more in general to all machines including trains of interconnected carriages that need electric energy onboard to power intermittent operation of motors or other actuators, Pg.6 line31-33 to Pg.7 line1-9; Each carriage is provided with a vertical blade 2 by means of which it 

Regarding claim-2, Lorenzo discloses wherein the power generation device (DC motor 8, Fig.2) starts generation of the electric power necessary to drive the belt conveyor (orthogonal belt conveyor 6, Fig.2) by the traveling carriage (cross belt sorter, Fig.2) provided with the power generation device traveling to a position at an upstream side from the driving position after the plurality of the traveling carriages are actuated and the traveling speeds are kept constant at the predetermined speed (As in the previous solution, electric energy is provided on board by alternators that are driven by wheels which take mechanical power from the sorter carriage motion. But the new solution gives the possibility of taking full advantage of small and unregulated electrical power contributions coming from hundreds of sorter wheels, summing them into a common power distribution system that supplies all the power requested by the motors on board. Many support wheels of the sorter (Ref 1 of Figure 2) are substituted by special wheels that are able to generate electrical power (Fig 3), Pg.6 line14-24; This new concept allows for simple, low cost and robust solutions to supply the sorter motors on board: the solution does not require energy accumulation, neither converters to increase the voltage value, nor regulator device to enable the parallel operation. Besides the cross belt sorters, the solution is applicable more in general to all machines including trains of interconnected carriages that need electric energy onboard to power intermittent operation of motors or other actuators, Pg.6 line31-33 to Pg.7 line1-9; Each carriage is provided with a vertical blade 2 by means of which it receives the thrust generated by the propellers which are distributed along the sorter .sup.1 track. Thrust is controlled to run the sorter at a constant speed, Pg.1 line22-25).

Regarding claims 3 and 5, Lorenzo discloses wherein a ground side communication device communicable with the power generation device (DC motor 8, Fig.2) is provided in a position at an upstream side from the driving position (The orthogonal belt conveyor 6 is fitted on the supports 4 and it is operated by the DC motor 8 that is controlled by the servo driver 3 also installed on the carriage. Each carriage is provided with a cable with connectors (not shown on the figure) connecting the cables of carriages a common power distribution bus is obtained. The servo driver includes electronic circuits to receive and demodulate commands and other electronic circuits to control the motor torque and speed, so that the items are sorted according to pre-set and repeatable trajectories, irrespective of their weight and physical characteristics. To carry out the item loading and unloading actions, electrical energy must be available on board of the carriages, Pg.1 line28-33 to Pg.2 line1-8), and 
the power generation device (DC motor 8, Fig.2) starts generation of the electric power necessary to drive the belt conveyor (orthogonal belt conveyor 6, Fig.2) by the traveling carriage (cross belt sorter, Fig.2) provided with the power generation device traveling to the position at the upstream side from the driving position and receiving a signal from the ground side communication device after the plurality of traveling carriages are actuated and the traveling speeds are kept constant at the predetermined speed (As in the previous solution, electric energy is provided on board by alternators that are driven by wheels which take mechanical power from the sorter carriage motion. But the new solution gives the possibility of taking full advantage of small and unregulated electrical power contributions coming from hundreds of sorter wheels, summing them into a common power distribution system that supplies all the power requested by the motors on board. Many support wheels of the sorter (Ref 1 of Figure 2) are substituted by motors or other actuators, Pg.6 line31-33 to Pg.7 line1-9; Each carriage is provided with a vertical blade 2 by means of which it receives the thrust generated by the propellers which are distributed along the sorter .sup.1 track. Thrust is controlled to run the sorter at a constant speed, Pg.1 line22-25).

Regarding claims 4, and 6-8, Lorenzo discloses wherein the driving position is any of a loading position for loading an article onto the belt conveyor (orthogonal belt conveyor 6, Fig.2), an adjustment position being a position at a downstream side from the loading position and for adjusting a placement location of the article on the belt conveyor (orthogonal belt conveyor 6), and a delivery position being a position at a downstream side from the adjustment position and for delivering the article on the belt conveyor (Every carriage is provided with an orthogonal conveyor belt that is activated for loading the item onto the belt and for unloading it at its destination. The Figure 1 shows a typical sorting system consisting of the following elements: the sorter 1, the automated loading stations 2 which transfer the items onto the orthogonal belts of the sorter, and the chutes 3 which receive the items discharged at the corresponding destination, Pg.1 line7-15).


Conclusion
The claimed features are also disclosed in following references and therefore a similar rejections can also be applied by following references:
US 20020017537, US 20150239015, US 20130167751, US 20170029215, US 20140014468, US 20180264521, US 20160052722, US 9828187, US 5690209, US 6938750, US 4096936, US 5588520, US 9688477, CN 108554829, CN 110340023, CN 108946002, CN 108636815, CN 110077793, CN 105905550, CN 105618384, CN 110077794, CN 110525869, and DE 10127127.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/             Examiner, Art Unit 3651